            Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLORIA MOTT f/k/a GLORIA                         )
MARTIN,                                          )
                                                 )
                          Plaintiff,             ) Civil Action No.: _____________
                                                 )
     v.                                          ) Jury Trial Demanded
                                                 )
CENTER FOR PLASTIC SURGERY,                      )
INC. and JWSK1, LLC,                             )
                                                 )
                          Defendants.            )
                                                 )

                                       COMPLAINT

          This is an action pursuant to the Fair Labor Standards Act (the “FLSA”), 29

  U.S.C. § 201 et seq., for Gloria Mott f/k/a Gloria Martin (“Plaintiff”) to recover

  money damages and for other relief for unpaid overtime compensation owed to her

  by Defendants Center for Plastic Surgery, Inc. and JWSK1, LLC at any time in the

  three (3) year period prior to the filing of this Complaint (the “Relevant Period”).

                      PARTIES, JURISDICTION AND VENUE

                                            1.

          Plaintiff is a former employee of Defendants Center for Plastic Surgery, Inc.

  and JWSK1, LLC who was employed by Defendants during the Relevant Period up



                                           -1-
         Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 2 of 12




through in or about July 2017, as Pre-op PACU Nurse at the Center for Plastic

Surgery.

                                         2.

      Plaintiff was an “employee” entitled to the protections of the FLSA pursuant

to 29 U.S.C. §§ 203(e) and 207(a).

                                         3.

      Defendant Center for Plastic Surgery, Inc. is a for profit domestic corporation,

which is authorized to, does and or did transact business in the State of Georgia

under the d/b/a Center for Plastic Surgery, with its principal office address located

at 6860 Riverside Drive in Atlanta, Fulton County, Georgia 30328.

                                         4.

      The name and address of the Center for Plastic Surgery, Inc.'s registered agent

is Jason A. Kim located at 311 Green Street, Suite 409 in Gainesville, Georgia

30501.

                                         5.

      Defendant Center for Plastic Surgery, Inc. may properly be served with

process upon its registered agent.




                                        -2-
        Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 3 of 12




                                          6.

      Defendant JWSK1, LLC is a domestic limited liability company, which is

authorized to, does and or did transact business in the State of Georgia under the

d/b/a Center for Plastic Surgery, with its principal office address located at 5 Pointe

Ridge Drive in Atlanta, Fulton County, Georgia 30328.

                                          7.

      The name and address of the JWSK1, LLC's registered agent is Sanjeev Kaila

located at 5 Pointe Ridge Drive in Atlanta, Fulton County, Georgia 30328.

                                          8.

      Defendant Center for Plastic JWSK1, LLC may properly be served with

process upon its registered agent.

                                          9.

      At all times during the Relevant Period, Defendants employed Plaintiff as a

Pre-op PACU Nurse at the d/b/a “Center for Plastic Surgery” in Atlanta, Georgia.

                                         10.

      At all times during the Relevant Period, Defendants were an “employer”

within the meaning of 29 U.S.C. § 203(d).




                                         -3-
        Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 4 of 12




                                          11.

      At all times during the Relevant Period, Defendants were not exempt from the

overtime obligations of an “employer” under the FLSA, 29 U.S.C. § 201 et seq.

                                          12.

      At all times during the Relevant Period, Plaintiff was employed by the

Defendants as an employee, and therefore was an “employee” within the meaning

of 29 U.S.C. §203(e).

                                          13.

      At all times during the Relevant Period, Defendants had annual gross volume

of sales made or business done that was more than $500,000.

                                          14.

      At all times during the Relevant Period, Defendants had employees engaged

in commerce.

                                          15.

      At all times during the Relevant Period, Defendants were enterprises engaged

in commerce for purposes of the FLSA.

                                          16.

      This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §

1331 and venue is proper in this judicial district.

                                         -4-
        Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 5 of 12




                          FACTUAL ALLEGATIONS

                                        17.

      This action is brought by Plaintiff for violations of the FLSA based upon

Defendants’ systematic failure to properly compensate her for all overtime hours

worked in excess of forty (40) hours per week.

                                        18.

      Plaintiff was employed by Defendants as an employee and worked for

Defendants as a Pre-op PACU Nurse at the d/b/a of Center for Plastic Surgery during

the Relevant Period.

                                        19.

      The work period of Plaintiff consisted of a seven (7) day calendar week.

                                        20.

      Plaintiff was paid on an hourly basis and was not paid on a salary basis.

                                        21.

      During the Relevant Period Plaintiff’s regular hourly rate of pay was $30.00

per hour.

                                        22.

      Based on her job duties and hourly compensation, Plaintiff was an hourly paid,

non-exempt employee under the FLSA.

                                       -5-
        Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 6 of 12




                                        23.

      On numerous occasions during the Relevant Period, Defendants required or

permitted Plaintiff to work in excess of forty (40) hours in a work period without

Plaintiff receiving proper overtime compensation for those hours exceeding forty

(40) hours.

                                        24.

      Defendants did not properly calculate the number of hours worked per week

and/or properly calculate overtime compensation for Plaintiff for overtime hours

worked in excess of forty (40) hours in a given week.

                                        25.

      The time worked by the Plaintiff was recorded and maintained by Defendants.

                                        26.

      Defendants did not properly calculate the money owed to Plaintiff for

overtime hours worked in excess of forty (40) hours per week on numerous

occasions during the Relevant Period.

                                        27.

      Defendants’ time records and pay records concerning the hours worked and

compensation received by Plaintiff contain the necessary information to properly




                                        -6-
         Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 7 of 12




calculate the overtime hours worked by Plaintiff in excess of forty (40) hours in a

given week and the overtime compensation owed to Plaintiff.

                                        28.

       Defendants have failed to meet the requirements for any of the exemptions

from application of the overtime compensation requirements of the FLSA for

Plaintiff.

                                        29.

       Plaintiff was required to be compensated at her regular hourly rate of $30.00

per hour for each hour worked up to forty (40) hours in a given week.

                                        30.

       During the Relevant Period Plaintiff’s overtime hourly rate of pay was $45.00

per hour, which is equal to one and one-half times her regular hourly rate of pay.

                                        31.

       Plaintiff was required to be compensated for overtime hours at a rate of one

and one-half times her regular hourly rate of pay, or $45.00 per overtime hour, for

each hour worked in excess of forty (40) hours in a given week.

                                        32.

       At times during the Relevant Period, Plaintiff was entirely uncompensated for

overtime pay.

                                        -7-
        Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 8 of 12




                                         33.

      At times during the Relevant Period, Plaintiff was undercompensated for

overtime pay.

                                         34.

      At times during the Relevant Period, Defendants only paid Plaintiff her

regular hourly rate, also known as “straight time”, for each hour worked in excess

of forty (40) hours in a given week.

                                         35.

      Defendants have willfully violated the FLSA by not paying Plaintiff overtime

compensation for all time worked in excess of forty (40) hours per week at the rates

required by law.

                                         36.

      Upon information and belief, Defendants have failed to keep all records

required by the FLSA regarding the wages, hours and other conditions of

employment of the Plaintiff for the time period required by law.

   COUNT I – VIOLATION OF THE FAIR LABOR STANDARDS ACT

                                         37.

      Plaintiff realleges paragraphs 1 through 36 as if fully set forth herein.




                                         -8-
        Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 9 of 12




                                        38.

      At all times during the Relevant Period, Plaintiff was an employee required to

be paid for all hours worked and overtime wages by Defendants at a rate of one and

one-half times her regular rate of pay for each hour worked in excess of forty (40)

hours in a given week.

                                        39.

      Defendants have violated the provisions of the FLSA, 29 U.S.C. 29 U.S.C. §

206, § 207 and §215 by failing to pay Plaintiff overtime wages at a rate of one and

one-half times her regular rate of pay for each hour worked in excess of forty (40)

hours in a given week.

                                        40.

      Defendants’ failure to compensate Plaintiff overtime wages at a rate of one

and one-half times her regular rate of pay for each hour worked in excess of forty

(40) hours in a given week is a willful and intentional violation of the FLSA.

                                        41.

      The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a) as Defendants knew, or showed reckless

disregard for the fact that their compensation practices and failure to compensate

Plaintiff overtime wages at a rate of one and one-half times her regular rate of pay


                                        -9-
           Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 10 of 12




for each hour worked in excess of forty (40) hours in a given week, was in violation

of these laws.

                                             42.

          Said intentional and willful violations give rise to claims for relief under the

FLSA for the Plaintiff for unpaid wages for all unpaid overtime wages at a rate of

one and one-half times her regular rate of pay for each hour worked in excess of

forty (40) hours in a given week during the Relevant Period; liquidated damages in

an amount equal to the unpaid compensation; declaratory and injunctive relief; and

reasonable attorneys’ fees and expenses of litigation, pursuant to 29 U.S.C. § 216.

                                             43.

          By failing to accurately record, report, and/or preserve records of hours

worked by Plaintiff, Defendants have failed to make, keep, and preserve records with

respect to each of its employees sufficient to determine their wages, hours, and other

conditions and practice of employment, in violation of the FLSA, 29 U.S.C. § 201

et seq.

                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests this Court:

          (a)   Take jurisdiction of this matter;




                                           - 10 -
         Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 11 of 12




        (b)    Issue a declaratory judgment declaring that Plaintiff was covered by the

provisions of the FLSA;

        (c)    Issue a declaratory judgment declaring that Defendants have failed to

comply with the requirements of the FLSA;

        (d)    Issue a Judgment against Defendants that their violations of the FLSA

was willful;

        (e)    Award Plaintiff payment for unpaid wages for hours worked and unpaid

overtime wages at a rate of one and one-half times her regular rate of pay for each

hour worked in excess of forty (40) hours in a given week, for the Relevant Period;

        (f)    Award Plaintiff payment of liquidated damages equaling 100% of her

unpaid wages and unpaid overtime wages;

        (g)    Award Plaintiff prejudgment interest and postjudgment interest;

        (h)    Award Plaintiff reasonable attorneys’ fees and costs incurred in

prosecuting these claims;

        (i)    Grant leave to amend to add claims under applicable state and federal

laws;

        (j)    Grant leave to amend to add other Defendants who meet the definition

of Plaintiff’s “employer,” 29 U.S.C. § 203(d), as may be determined at a later time;




                                         - 11 -
          Case 1:18-cv-04720-SCJ Document 1 Filed 10/11/18 Page 12 of 12




      (k)     Issue an order requiring Defendants to preserve all electronically stored

information relevant to this lawsuit; and

      (l)     Award any such further relief as the Court deems just, equitable and

proper.

                                  JURY DEMAND

      Plaintiff hereby demands a trial by jury to the extent authorized under the law.



      Respectfully submitted this 11th day of October, 2018.



                           By:
                                 LAW OFFICE OF JOSHUA A. MILLICAN, P.C.
                                 Joshua A. Millican
                                 Georgia Bar No. 508998
                                 44 Broad Street, N.W., Suite 607
                                 Atlanta, Georgia 30303
                                 (404) 522-1152 (telephone)
                                 (404) 522-1133 (facsimile)
                                 joshua.millican@lawofficepc.com

                                 ATTORNEY FOR PLAINTIFF




                                         - 12 -
